Per Curiam :
There was no error in holding that the plaintiff was not en*296titled to recover.- The defendant paid the money according to the terms of its contract, and to the person named in the certificate of membership. The company did not agree to pay the amount of the insurance to the estate of the person on whose life the risk was taken; nor did the plaintiff, as executrix, notify the company not to pay the money to the beneficiary.mentioned in the certificate. There was no contract with -the widow and heirs, and no right of action or legal capacity existed in them, as such, to collect the money or to forbid its payment to the beneficiary.
Judgment affirmed.-